Title: To George Washington from Lieutenant Colonel Benjamin Flower, 31 December 1778
From: Flower, Benjamin
To: Washington, George


  
    May it Please your Excellancy.
    Philad. 31st Decemr 1778.
  
Being denied the happiness of Waiting on you in person by an indisposition that confines me to my Chamber; beg You will excuse the liberty I am about to take—A liberty justified by no merit of my own—But from your known Benevolence and kind attention to every Officer who has the Honor of Serveing under You.
It is to request that you will be good enough to favour me with a few lines, signifying to the Honorable Board of War & Ordnance, or to Congress, (Which ever you may think most proper)—Your Excellancy’s Approbation of my Conduct in Office &c.—Whilst I acted as Commissary of Millitary Stores to the Flying Camp, in the Campaign of 1776—as ⅌ my Appointment by the Honl. Congress. And since I had the honor of receiveing the full Appointment of Commissary Genl Mily Stores from your Excellancy on the 16 Jany 1777 at Morris Town—As far as you are acquainted with it.
As I am about to have my Accounts settled with the Public, and that the Pay for my Services has never been fix’d or Settled.
  Your Excellancy may perhaps remember—that at the time of my receiveing the Commission and Instructions you were pleased to honor me with—I requested to be informed what would be my pay. When from the situation of Affairs—and my Department in particular at that time; You were pleased to Assure me that tho it could not then be finally determined you did not doubt but that it would be adequate to my Services—and in a great measure be left to my selfe—from which time to the present I have pursued the great Variety of Duties assigned me in Office with unwearied Zeal and dilligence (And I have Vanity enough to beleive with some degree of Reputation) Relying on the Justice and Magnanimity of Congress Whome I am now about to Address on this Subject—through the Honl. Board of War &  
    
    
    
    Ordnance—who are disposed to do me every Justice, and with whome your sentiments if in my favour will have great Weight.
I wish not to ask any thing that is unreasonable or that I am not entitled to—But the situation of my Famely and Affairs, (Haveing had great parts of my property Wantonly destroyed by the Enemy whilst in this City) Oblige me at this time to take this decisive step to know what I have to depend on for my future Subsistance. The Exorbitance of the Times, and enhanced price of every necessary Article of Life is such—that I am reduced to the necessity of hastening the settlement for past services and what I have to depend on in future.
For if my Abilities and Services do not Justify a Sufficiency for my Support in Public Service I ought not to continue in Office.
I have allready trespassed too much on your Excellencys patience—to enter into a minute detail of the Duties and Charges I have been entrusted with—suffice it to say That I have had besides the care of Millitary Stores, the Artilery Artificers, Laboratories, Public Works &c. to procure every necessary Material for the Support of the Department—in manufactoring of Ordnance and other Millitary Stores—for which I have expended large sums of Money without haveing the smallest Commissions allowed me (As is customary in other Departments less intricate than mine.) therefore am about to solicit the Honl. Board of War for an allowance of a Commission ⅌ Ct on the Sums of Public Money that have passed through my hands and may in future be expended. or else to be allowed a Competent Sallery.
In this it is that I request your Excellancys aid. which should I be happy enough to procure, will confer on me the highest Honor, and add to the many obligations I am allready under for the Confidence you have been pleased to repose in me. Which give me leave to assure you shall ever be the Buisiness of my Life to Merit and Preserve.
After wishing you the Complements of the Season—permit me to subscribe myselfe, with all due respect your Excellancy’s Most Oblig’d Obedt Very Huml. Sert

  Benj. Flower.

